Exhibit 10.11.1


LOAN RESTRUCTURE AGREEMENT


This Loan Restructure Agreement (hereafter referred to as the “Agreement”) is
entered into as of December 7, 2009 by and among CoActiv Capital Partners, Inc.
(hereinafter referred to as “CoActive”), and Pure Earth, inc. Pure Earth
Materials, Inc., (Pennsylvania Corporations) and Juda Construction, Ltd., as
co-Borrowers (“Borrowers”).


BACKGROUND


WHEREAS, on November 19, 2007, CoActiv and the Borrowers entered into a Security
Agreement and Promissory Note Agreement No. 18056 and thereafter on or about May
30, 2008, the Borrowers entered into a Security Agreement and Promissory Note
No. 29199, collectively (the “Agreement”), pursuant to which CoActiv loaned to
the Borrowers the aggregate original principal sum of $2,465,000.00, all of
which is secured by certain Equipment.  The foregoing loans are also known as
System Loan No(s) 106629-003 and 106629-002, (each, individually, a “Loan” and
together, collectively, the “Loans”), upon the terms and conditions set forth in
the Agreements.


The Agreement, together with all modifications, amendments and supplements
thereto, and all certificates of delivery and acceptance, UCC financing
statements, and other agreements and/or documents executed in connection
therewith are hereinafter referred to, collectively, as the “Loan Documents”.


WHEREAS, the Borrowers have r4equested and CoActiv has agreed, subject to the
terms and conditions hereof, to modify the Agreement and restructure the
Borrower’s obligations thereunder, as set forth herein.


WHEREAS, a capitalized terms contained herein which are not otherwise defined
shall have the meanings ascribed to such terms in the respective Loan Documents.


NOW, THEREFORE, for and in consideration of the execution of this Agreement and
the mutual covenants and promises contained herein, the parties, each expressly
intending to be legally bound, agree as follows:


  1. Validity and Enforceability of Loan Documents


1.1 Except as expressly amended, modified, replaced, nullified or supplemented
hereby, all of the terms and provisions of the Loan Documents shall remain in
full force and effect and, except as expressly modified hereby, are hereby
ratified and confirmed.  To the extent of any inconsistency between the Loan
Documents and this Agreement, this Agreement shall control.
 
1

--------------------------------------------------------------------------------




2. Acknowledgment of Obligations.  The Borrowers acknowledge and agree that as
of December 7, 2009, the Borrowers owe to CoActiv the following amounts with
respect to the Loans, plus CoActiv’s fees and costs, including, without
limitation, the fees and costs of the CoActiv’s counsel in the amount of $0.00
and CoActiv’s appraiser in the amount of $0.00 incurred in connection with the
administration and enforcement of the Loans (collectively, the “Existing
Obligations”), all without offset, counterclaims or defenses of any kind and
together with additional fees and costs, which may be incurred by CoActiv and
additional interest accruing at the per diem rates set forth in this Section 2:


Loan No.
   
Outstanding
Loan Payments
   
Taxes
   
Late
Charges
   
Insurance
   
Total
Obligations
    106629-003     $ 1,201,728.84     $       $       $     $ 1,201,728.84    
106629-002     $ 157,749.12     $       $       $       $ 157,749.12  



3. Restructure Obligations.  The parties hereto agree that upon the execution of
this Agreement, all of the Existing Obligations shall be restructure and the
Borrowers shall make payments to CoActiv as follows:


3.1 One payment, due with the execution of this Agreement, and representing a
restructure fee in the amount of $15,000.00, that must be paid via wire transfer
or certified funds to CoActiv, 655 Business Center Drive, Horsham, Pennsylvania,
19044.  Payment to be received no later than December 14, 2009.


3.2 Beginning November 1, 2009, and continuing each month thereafter on the 1st
day of each successive month, Borrowers shall make monthly payments,
representing the new restructured amounts due under each Agreement until such
time as the balance is paid in full as follows:


Loan 106629-003
 
Payment Start Date
   
Payment Amount
   
Number of Payments
 
Tenor
 
Final Payment
  11-01-2009     $ 8,850.00       6  
Monthly
    4-01-2010   5-01-2010     $ 57,855.88       20  
Monthly
    12-01-2011  



Loan 106629-002
 
Payment Start Date
   
Payment Amount
   
Number of Payments
 
Tenor
 
Final Payment
  11-01-2009     $ 1,179.25       6  
Monthly
    4-01-2010   5-01-2010     $ 6,076.14       26  
Monthly
    6-01-2012  



Plus applicable taxes


3.3 On the date of the final payment applicable to each Loan, the Borrowers
shall pay in full any remaining balance on such Loan, together with all accrued
but unpaid principal, interest, late charges, and costs and fees incurred by
CoActiv to the date of that final payment.
 
2

--------------------------------------------------------------------------------


 
 
4.
Breach of Agreement; CoActiv’s Remedies



4.1           Any one or more of the following shall constitute a breach under
this Agreement:  (a) the occurrence of a default or an Event of Default under
the Loan Documents (as modified hereby):  (b) failure of the Borrowers to make
any payment pursuant to the terms described above within five (5) business days
of the payment due date;  (c) any representation or warranty made by the
Borrowers in this Agreement proves to be false or misleading in any material
respect when made;  (d) the Borrowers institute or commence any action or any
legal or equitable proceeding seeking to rescind, amend, alter, revoke,
terminate, or otherwise modify the provisions of this Agreement or the Loan
Documents;  (d) the validity, binding nature of, or enforceability of any term
or provision of this Agreement is disputed or any material term or provision of
this Agreement is found or declared to be invalid, avoidable, or unenforceable
by any court of competent jurisdiction;  (e) a bankruptcy petition is filed by
or against the Borrowers or a receiver, liquidator, custodian, trustee or
similar official or fiduciary is appointed for the Borrowers or any of its/his
property, or the Borrowers make or propose in writing, an assignment for the
benefit of creditors generally and any such proceeding or any such appointment
is not terminated within sixty (60) days thereafter; and/or  (f) a material
adverse change occurs with respect to the Borrowers, and/or the Equipment.


4.2           Upon the occurrence of any one or more breaches of the Agreement,
CoActiv is entitled to exercise any and all rights and remedies available to it
hereunder, under the Loan Documents and applicable law and at equity, which
include, without limitation:  (a) the entire principal balance of each Loan plus
all accrued interest, late charges, restructure fees, and all of CoActiv’s costs
and counsel fees shall, immediately and without any notice, accelerate and
become due and payable;  (b) confess judgment against the Borrowers, at
CoActiv’s option in the Court of Common Pleas of Montgomery County, Pennsylvania
and thereafter domesticate or transfer that judgment to any State in which
Borrowers may be found or in which real property belonging to Borrowers may be
situated; and, without limiting the generality of the foregoing;  (c) CoActiv
shall be entitled to all accrued interest calculated at the rate of ten (10%)
percent per annum on the unpaid balance with interest calculated from the date
of the occurrence of such default or breach of this Agreement plus actual
counsel fees incurred to collect this debt.


5.           Independent Decision.  Each party enters into this Agreement freely
and voluntarily and on the advice of independent counsel, and each party
acknowledges the terms and conditions hereof to be a fair and reasonable
settlement of its respective legal and equitable rights.


6.           General Release.  In consideration for CoActiv’s agreement to enter
into this Agreement and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Borrowers, each, on behalf of
itself/himself/herself and all of its/his/her present, past and future parents,
subsidiaries, affiliates, predecessors, successors, assigns, trustees, agents,
attorneys, shareholders, directors, officers, members, partners, and employees
all persons or entities claiming by, through, or under such any of them (the
“Releasors”), does hereby unconditionally remise, release and forever discharge
CoActiv, its present, past and future parents, subsidiaries, affiliates,
shareholders, partners, officers, directors, employees, agents, attorneys,
divisions, predecessors, successors and assigns (the “Releasees”) from any and
all manner of actions, causes of action, suits, claims, counterclaims,
crossclaims, defenses and demands whatsoever, arising from any and all debts,
demands, proceedings, agreements, contracts, judgments, damages, accounts,
reckonings, executions, controversies, claims, liabilities, and facts whatsoever
whether known or unknown, whether contingent or fixed, liquidated or
unliquidated, at law or at equity, if any, which the Borrowers and/or any other
Releasors ever had, now has, and/or hereafter may have against the Releasees,
for or by reason of any cause, matter or thing whatsoever arising from the
beginning of the world through the date hereof, including, but not limited to,
all claims relating to the loan transactions between the Borrowers and CoActiv.
 
3

--------------------------------------------------------------------------------




7.           Unenforceable Provisions.  If any provision of this Agreement is
found to be unenforceable, this Agreement shall be modified to the extent
necessary so that the remainder of the Agreement is held to be valid and
enforceable, however the release language in paragraph 6 shall never be
effective unless and until all sums due CoActiv are remitted in full.  Time is
of the essence herein.  Borrowers may not assign its liabilities under this
Agreement without the prior written consent of CoActiv.


8.           Representations and Warranties.  To induce CoActiv to enter into
this Agreement the Borrowers make the following representations and warranties
to CoActiv, each and all of which shall survive the execution and delivery of
this Agreement:


3.4 Any person signing this Agreement for a party represents and warrants that
he/she has express authority to sign this Agreement for that party and agrees to
indemnify and hold the opposing party harmless for costs or consequences of the
absence of actual authority to sign;


3.5 Each and every item of Equipment is located at one of the following
addresses:  One Neshaminy Interplex, Suite 201, Trevose, PA 19053; 3209 North
Mill Road, Vineland, NJ 18360; 1000 Page Avenue, Lyndhurst, NJ 07071.


9.           Governing Law, Jurisdiction and Venue. This Agreement shall be
governed and enforced in accordance with the internal laws of the Commonwealth
of Pennsylvania without application of its principles of conflicts of law
rules.  Any suit to enforce this Agreement may only be brought in the United
States District Court for the eastern District of Pennsylvania, or if subject
matter jurisdiction is lacking, only in the Court of common Pleas of Montgomery
County, Pennsylvania.


10.           Binding Effect.  This Agreement shall be binding upon the parties,
and their respective heirs, assigns, officers, directors, agents, shareholders,
principals, employees, successors and predecessors in interest, and all persons,
firm, and legal entities legally responsible for the actions of the parties
hereto.




11.           Entire Agreement.  Except as specifically stated herein, this
Agreement constitutes the entire agreement between the parties and supersedes
all agreements, represetn6ations, warranties, statements, promises, and
understandings not delivered in connection herewith.  Neither party has in any
way relied, nor shall in any way rely, upon any oral or written agreements,
representations, warranties, statements, promises, or understandings not
specifically set forth in this Agreement.
 
4

--------------------------------------------------------------------------------




12.           Multiple Copies or Counterparts.  The original and one or more
copies of this Agreement may be executed in counterparts by one or more of the
parties hereto.  In such event, all of such executed copies shall have the same
force and effect as the executed original and all of such counterparts taken
together shall have the effect of a fully executed original.  A facsimile
signature shall be as valid and binding as an originally executed document.


13.           Warrant of Attorney.  THE FOLLOWING PARAGRAPH SETS FORTH A WARRANT
OF AUTHORITY FOR ANY ATTORNEY TO CONFESS JUDGMENT AGAINST BORROWERS.  IN
GRANTING THIS WARRANT OF ATTORNEY TO CONFESS JUDGMENT AGAINST BORROWERS, THE
BORROWERS FOLLOWING CONSULTATION WITH SEPARATE COUNSEL AND WITH KNOWLEDGE OF THE
LEGAL EFFECT HEREOF, HEREBY KNOWINGLY, INTENTIONALLY, VOLUNTARILY AND
UNCONDITIONALLY WAIVE ANY AND ALL RIGHTS BORROWERS HAVE OR MAY HAVE TO PRIOR
NOTICE AND AN OPPORTUNITY FOR HEARING UNDER THE RESPECTIVE CONSTITUTIONS AND
LAWS OF THE UNITED STATES OF AMERICA, THE COMMONWEALTH OF PENNSYLVANIA, OR
ELSEWHERE.  IT IS SPECIFICALLY ACKNOWLEDGED BY THE UNDERSIGNED THAT COACTIV HAS
RELIED ON THIS WARRANT OF ATTORNEY IN ENTERING INTO THIS AGREEMENT AND AS AN
INDUCEMENT TO GRANT CERTAIN FINANCIAL ACCOMMODATIONS TO BORROWERS.


BORROWERS EACH HEREBY IRREVOCABLY AUTHORIZE AND EMPOWER COACTIV, BY AND THROUGH
ANY ATTORNEY OR ANY CLERK OF ANY COURT OF RECORD, TO APPEAR FOR AND CONFESS
JUDGMENT AGAINST BORROWERS  (A) FOR SUCH SUMS AS ARE DUE AND/OR MAY BECOME DUE
ON THE OBLIGATIONS EVIDENCED BY THIS AGREEMENT TOGETHER WITH INTEREST AND COSTS
OF SUIT, INCLUDING ACTUAL REASONABLE ATTORNEY’S FEES INCURRED BY REASON OF SUCH
DEFAULT AND IN COLLECTION OF THE AFORESAID OBLIGATIONS, AND/OR (B) IN ANY ACTION
OF REPLEVIN INSTITUTED BY COACTIV TO OBTAIN POSSESSION OF ANY COLLATERAL
SECURING THE LOAN, THE NOTE OR SECURING ANY OF THE OBLIGATIONS, IN EITHER CASE
WITH OR WITHOUT DECLARATION, WITH COSTS OF SUIT, WITHOUT STAY OF EXECUTION AND
WITH AN AMOUNT, FOR LIEN PRIORITY PURPOSES, EQUAL TO THE AMOUNT OF SUCH
JUDGMENT, PLUS ACTUAL ATTORNEY’S COLLECTION FEES.  TO THE EXTENT PERMITTED BY
LAW, BORROWERS:  (1) WAIVE THE RIGHT OF INQUISITION ON ANY REAL ESTATE LEVIED
ON, VOLUNTARILY CONDEMN THE SAME, AUTHORIZE THE PROTHONOTARY OR CLERK TO ENTER
UPON THE WRIT OF EXECUTION;  (2) WAIVE AND RELEASE ALL RELIEF FROM ALL
REDEMPTION, APPRAISEMENT, STAY, EXEMPTION, OR APPEAL LAWS OF ANY STATE NOW IN
FORCE OR HEREAFTER ENACTED; AND (3) RELEASE ALL ERRORS IN SUCH PROCEEDINGS.  IF
A COPY OF THIS AGREEMENT, VERIFIED BY AFFIDAVIT, BY OR ON BEHALF OF COACTIV
SHALL HAVE BEEN FILED IN SUCH ACTION, IT SHALL NOT BE NECESSARY TO FILE THE
ORIGINAL OF THIS AGREEMENT AS A WARRANT OF ATTORNEY.  THE AUTHORITY AND POWER TO
APPEAR FOR AND ENTER JUDGMENT AGAINST BORROWERS SHALL NOT BE EXHAUSTED BY THE
INITIAL EXERCISE THEREOF, AND THE SAME MAY BE EXERCISED, FROM TIME TO TIME, AS
OFTEN AS COACTIV MAY DEEM NECESSARY AND DESIRABLE, AND THIS AGREEMENT SHALL BE A
SUFFICIENT WARRANT THEREFOR.  COACTIV MAY ENTER ONE OR MORE JUDGMENTS IN THE
SAME OR DIFFERENT JURISDICTIONS FOR ALL OR PART OF BORROWERS’ RESPECTIVE
OBLIGATIONS, WITHOUT REGARD TO WHETHER JUDGMENT HAS THERETOFOR BEEN ENTERED ON
MORE THAN ONE OCCASION FOR THE SAME OBLIGATIONS.  IN THE EVENT ANY JUDGMENT
ENTERED AGAINST BORROWERS HEREUNDER IS STRICKEN OR OPENED UPON APPLICATION BY OR
ON BORROWERS BEHALF FOR ANY REASON WHATSOEVER, COACTIV IS HEREBY AUTHORIZED AND
EMPOWERED TO AGAIN APPEAR FOR AND CONFESS JUDGMENT AGAINST BORROWERS FOR ANY
PART OR ALL OF THE OBLIGATIONS; INCLUDING, WITHOUT LIMITATION, A SUBSEQUENT
ENTRY OR ENTRIES OF JUDGMENT BY COACTIV TO CURE ANY ERROR OR DEFECTS IN SUCH
PRIOR PROCEEDINGS.
 
5

--------------------------------------------------------------------------------




A FAXED COPY OF THIS DOCUMENT SHALL BE ACCEPTED AS A LEGAL AND BINDING AGREEMENT
PENDING RECEIPT OF THE EXECUTED ORIGINAL HEREOF WHICH IS REQUIRED TO BE
IMMEDIATELY FORWARDED TO COACTIV VIA OVERNIGHT DELIVERY UPON ITS FULL EXECUTION.
 
IN WITNESS WHEREOF, the parties hereto, expressly intending to be legally bound,
have caused their duly authorized representatives to sign this Agreement as of
the above day and date.
 

WITNESS/ATTEST:      Borrowers:           Pure Earth, Inc., Juda Construction,
Ltd.,           and Pure Earth Materials, Inc.                           By: 
/s/ Deborah J. Salvi     /s/  Brent Kopenhaver     Name: Deborah J. Salvi      
    Name:  Brent Kopenhaver     Title: Office Manager     Title: CFO            
        CoActiv Capital Partners, Inc.    
 
   
/s/ Gregory Kalescky
   
 
   
Name: Gregory Kalescky
         
Title: Vice President
 

 
6

--------------------------------------------------------------------------------


 
 